Citation Nr: 1721541	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable evaluation for a right thigh disability of muscle group XIV.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease.

5.  Entitlement to an initial evaluation in excess of 10 percent for left hip degenerative joint disease.

6.  Entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion prior to March 16, 2015, and a compensable evaluation from March 16, 2015, to include the propriety of the rating reduction.

7.  Entitlement to an evaluation in excess of 10 percent for left hip degenerative joint disease prior to March 16, 2015, and a compensable evaluation from March 16, 2015, to include the propriety of the rating reduction.

8.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, January 2011, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2015 decision, the Board denied claims for service connection for a left knee disability, a heart disorder to include ischemic heart disease, and tinnitus.  The Board remanded the remaining claims for further development.  The record reflects substantial compliance with the remand requests with respect to the claims for higher initial evaluations for the low back and right thigh disabilities.  See Dyment v. West, 13 Vet. App. 141 (1999).

While the RO included in the March 2017 statement of the case the issue of entitlement to an evaluation in excess of 50 percent for depressive disorder, the Veteran did not file a notice of disagreement to that issue.  In a January 2016 rating decision, the RO denied an increased rating for depressive disorder and a total disability rating based on individual unemployability (TDIU).  In February 2016, the Veteran filed a notice of disagreement only to the denial of a TDIU.  There is no statement received within the remainder of the one-year period from the issuance of the January 2016 rating decision that can be construed as a notice of disagreement to the denial of an increased rating for depressive disorder.  Thus, while the Veteran filed a VA Form 9 in April 2017, without a timely notice of disagreement, the issue regarding the evaluation of depressive disorder is not before the Board.

In this decision, the Board denies the issues of entitlement to higher evaluations for a lumbar spine disability and a right thigh disability of muscle group XIV. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The Veteran's right thigh disability has not more nearly approximated moderate disability of Muscle Group XIV.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2016).  

2.  The criteria for an initial compensable rating for a right thigh disability of muscle group XIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claims for higher evaluations for the lumbar spine disability and right thigh disability of muscle group XIV arise from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of his lumbar spine disability in November 2010 and September 2016 and his right thigh disability of muscle group XIV in January 2011 March 2015.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disabilities under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Lumbar Spine Disability

Since the July 26, 2010, effective date of service connection, the Veteran's lumbar spine disability has been rated at 10 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2016). 

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and 
20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

At the November 2010 VA examination, the Veteran reported that his low back pain has gotten progressively worse over the years.  He complained of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  He described the pain as a constant dull pain of moderate severity that radiated into the right leg to down past the knee.  He denied flare-ups.  He denied urinary and fecal incontinence.  He denied incapacitating episodes.  He stated that he is able to walk more than 1/4 mile but less than 1 mile.  Examination revealed spasms but no guarding and a normal posture, normal gait, and normal spinal curvatures.  Range of motion testing showed forward flexion to 70 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 25 degrees, with pain at the ends of extension, right lateral flexion, and right lateral rotation.  There was no additional limitation after three repetitions.  There was no fatigue, weakness, or incoordination.  Deep tendon reflexes, sensation, and motor strength were all normal.  The examiner provided a diagnosis of lumbar spine strain.  The examiner noted that in terms of effects on usual occupation and resulting work problems, the Veteran has to get up and move around and might have to stand in a meeting.  As for effects on usual daily activities, the examiner noted that the back limits some activities and prevents some activities like sports and picking up his grandsons.

At the September 2016 VA examination, the Veteran reported that it takes some time to get moving after sitting for a while but denied any flare-ups or functional loss or impairment of the back.  Range of motion testing showed forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, with no pain.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to say without speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the back.  Deep tendon reflexes, sensation, and motor strength were all normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to a back condition such as bowel or bladder problems.  The examiner indicated that the Veteran has not had any incapacitating episodes.  The examiner noted that the Veteran's low back disability does not impact his ability to work.

VA medical records show that the Veteran's low back disability has been stable with occasional exacerbations.

Private medical records show that the Veteran worked through extensive pain both in service and post-service work and due to his low back disability it is difficult to ride his motorcycle, do yard work, do woodworking, go hiking, and play sports, and he is extremely limited in playing with his grandchildren.

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record simply does not support such findings.  The Veteran denied flare-ups at both VA examinations, and there was no additional loss of function or range of motion after three repetitions.  Thus, a higher evaluation based on limitation of motion is not warranted.

There is also no evidence that the Veteran's lumbar spine disability has resulted in incapacitating episodes having a total duration of at least 2 weeks during any 12-month period during the rating period.  The Veteran denied having incapacitating episodes at both VA examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher evaluation based on incapacitating episodes is not warranted.

Lastly, the Board notes that the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating during the rating period.  The medical evidence of record does not reflect any complaints or findings of neurological manifestations due to his lumbar spine disability, and the Veteran denied having bladder or bowel problems at both examinations.

In conclusion, an initial evaluation in excess of 10 percent for the lumbar spine disability is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert , 1 Vet. App. 49.

Right Thigh Disability

Since the July 26, 2010, effective date of service connection, the Veteran's right thigh disability of muscle group XIV has been rated at 0 percent (noncompensable) under Diagnostic Code 5314.  38 C.F.R. § 4.73 (2016).  

Diagnostic Code 5314 contemplates functions affected by the muscles involved in Muscle Group XIV, to include extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee.  The anterior thigh group includes the sartorius; rectus femoris; vastus extemus; vastus intermedius; vastus internus; and tensor vaginae femoris.  A 40 percent rating is warranted for severe muscle injury.  A 30 percent rating is warranted for moderately severe muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 0 percent rating is warranted for slight muscle injury.  38 C.F.R. § 4.73.

VA regulations provide that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; and a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(a), (b) (2016).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2016). 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) (2016).  

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2016).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2016).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4) (2016).  

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2016).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3) (2016).

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, and a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2016).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  There will be no rating assigned for muscle groups which act upon an ankylosed joint, except for an ankylosed knee, if muscle group XIII is disabled (rated at the next lower level than would otherwise be assigned), and an ankylosed shoulder, if muscle groups I and II are severely disabled (evaluation under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups will not be rated).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions that do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 4.55 (2016).

A through-and-through muscle wound is to be rated as at least of the moderate degree of injury for each muscle group injured.  Myler v. Derwinski, 1 Vet. App. 571 (1991).  While the regulations require "muscle damage," there is no specified minimum degree of damage in order for the injury to be of moderate degree.  Beyrle v. Brown, 9 Vet. App. 377 (1996).  Further, in situations wherein there are two or more through and through wounds, the Court has clearly held that such wounds are to be separately rated.  Jones v. Principi, 18 Vet. App 248 (2008).

VA regulations provide that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  Section 4.40 does not, however, require a separate rating for pain, but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  

The service treatment records show that the Veteran was in an aircraft accident in October 1971 and incurred an abrasion/contusion of the right anterior thigh.  X-rays of the right femur were negative.  The Veteran was returned to full duty three days later.  There are no subsequent complaints referable to the right thigh, knee, or hip as a result of the injury sustained in the accident.

At the January 2011 VA examination, the Veteran reported that he injured his right thigh in a helicopter crash in Vietnam and that the thigh continues to cause pain and stiffness.  The examiner noted that the muscle involved was the quadriceps of the right thigh and the etiology of injury was blunt force trauma with no associated bone, nerve, vascular, or tendon injury.  The Veteran complained of pain, increased fatigability, and weakness but denied any decreased coordination, uncertainty of movement, or other symptoms, and denied flare-ups.  Strength of Muscle Group XIV was 5/5 but noted as slightly weaker than the opposite side.  The examiner noted that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no nerve, tendon, or bone damage, and no muscle herniation, or loss of deep fascia or muscle substance.  Range of motion testing of the right hip revealed flexion to 120 degrees, extension to 0 degrees, and abduction to 40 degrees.  Range of motion of the right knee was from 0 to 120 degrees.  The examiner provided a diagnosis of right thigh residual status post right vastus lateralis/rectus femoris muscle injury.  The examiner stated that the disability has significant occupational effects due to decreased strength and pain, and has resulted in the assignment of different duties.  In terms of usual daily activities, the examiner indicated that the disability has a moderate effect on chores, shopping, exercise, sports, and recreation, and a mild effect on traveling.

At the March 2015 VA examination, the Veteran reported no pain in the right thigh but some in the hip, and that he still plays golf a few times a month and is busy with his grandsons.  The examiner noted that the anterior thigh muscles of Muscle Group XIV were affected but that there were no cardinal signs or symptoms attributable to muscle injuries.  Examination revealed 5/5 muscle strength and no atrophy and no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner noted that the Veteran has mild hip osteoarthritis.  The examiner indicated that the Veteran's muscle injury does not impact his ability to work.  

Given the above, although the Veteran complained of pain and stiffness in the right thigh at the January 2011 examination, and the examiner noted that the right thigh was slightly weaker than the left thigh, the examiner found full strength of 5/5 and noted that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  Although the examiner stated that the disability has significant occupational effects due to decreased strength and pain, the finding of full strength does not support that statement.  Also, it appears that the examiner included the Veteran's right hip and knee impairment in coming to that conclusion.  In that regard, service connection for a right hip disability has since been granted and assigned a separate rating (and the issue of entitlement to service connection for a right knee disability is being remanded).  Moreover, while the Veteran complained of right hip pain at the March 2015 examination, he denied right thigh pain and, other than mild osteoarthritis of the hip, the examiner indicated that there was no impairment due to the muscle injury and concluded that the Veteran's muscle injury has no occupational effect.  

With respect to the type of injury, the Veteran's injury to the right thigh was due to blunt trauma.  There is no evidence of a through-and-through or deep penetrating wound of short track that required debridement or resulted in prolonged infection.  Historically, there was no evidence of in-service treatment for a wound or a record of consistent complaints of any cardinal signs and symptoms of muscle disability.  Objectively, there were no findings of entrance or exit scars, loss of deep fascia or muscle substance or impairment of muscle tonus, or loss of power or lowered threshold of fatigue.  

In light of the above, the Board finds that the Veteran's right thigh disability has not more nearly approximated moderate disability of Muscle Group XIV.  Rather, the evidence shows that his disability is reflective of no more than slight disability of Muscle Group XIV.  Thus, a compensable 10 percent rating is not warranted.

In conclusion, an initial compensable evaluation for a right thigh disability of muscle group XIV is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

Additional Considerations

The Board has considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's lumbar spine and right thigh disabilities, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of his disabilities.  The primary symptomatology of the lumbar spine disability is pain and the resulting functional impairment, to include limitation of motion, which is contemplated by the schedular criteria.  Likewise, the Veteran's symptoms of right thigh pain, stiffness, and weakness are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An initial evaluation in excess of 10 percent for a lumbar spine disability is denied.

An initial compensable evaluation for a right thigh disability of muscle group XIV is denied.


REMAND

With respect to the issue of entitlement to service connection for a right knee disability, in the remand portion of the May 2015 decision, the Board requested that the AOJ issue a statement of the case on the issue.  The AOJ issued the statement of the case in March 2017 and the Veteran perfected an appeal of the issue by filing a VA Form 9 the following month.  

Turning to the merits of the issue, VA medical records show that the Veteran has been diagnosed with arthralgia of the knees.  The January 2011 VA examiner stated that the findings on examination were consistent with the natural progression of the right anterior thigh injury documented during the Veteran's service including the effects on range of motion of the contiguous hip and knee joints which are expected to be affected by the injured quadriceps muscle and thereby partially destabilized.  This statement indicates that the Veteran's right knee disability may have been caused or aggravated by his right thigh disability of muscle group XIV.  Thus, the AOJ should afford the Veteran an examination to obtain an opinion on the matter.

With respect to the evaluation of the hip disabilities, in the remand portion of the May 2015 decision, the Board in part requested that the AOJ issue a statement of the case on the issues of entitlement to an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction; and an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to December 7, 2011, and a compensable evaluation from March 16, 2015 to include the propriety of the rating reduction.  Regrettably, the Board finds that due process requires that these issues be remanded once again.

Initially, the Board erred in citing December 7, 2011 as part of the staged ratings.  December 7, 2011 is the effective date of the award of service connection for right hip limitation of flexion (Diagnostic Code 5252) and left hip degenerative joint disease (Diagnostic Code 5252).  The correct date at issue is March 16, 2015, the date of the reductions in evaluations.  Thus, the issues should have been phrased as entitlement to an evaluation in excess of 10 percent prior to March 16, 2015 and a compensable rating from March 16, 2015, to include the propriety of the rating reduction.  This error may have led to the AOJ's mischaracterization of the issues in the statement of the case which will be addressed below.

In issuing the statement of the case, the AOJ phrased the issues as whether the priority of the reduction in the evaluation of degenerative joint disease, left hip (limitation of flexion) evaluated as 10 percent disabling to 0 percent was proper and whether the priority of the rating which reduced the evaluation of degenerative joint disease, right hip currently evaluated as 10 percent disabling was proper.  While the use of "priority" was in error and may initially have resulted in some confusion as to the issues at hand, the discussion in the Reasons and Bases section indicates that the issues concerned the propriety of the reductions in evaluations.  However, the AOJ did not address whether evaluations in excess of 10 percent were warranted prior to the reductions, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Given the above, the AOJ should issue a supplemental statement of the case that properly addresses these issues.  

As the issues regarding the evaluation of right and left hip degenerative joint disease under Diagnostic Code 5253 for thigh impairment are part and parcel of the Veteran's overall right and left hip disabilities, and as their evaluations were cited as a reason for the reduction in evaluations of the other hip disabilities, the Board finds that they are inextricably intertwined and a Board decision on these issues at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time also would be premature.  Parker, 7 Vet. App. 116; Harris, 1 Vet. App. 180.

While on remand, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through September 2016.  Thus, the AOJ should obtain any treatment records since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification by the Veteran, obtain any VA treatment records since September 2016.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected right thigh disability of muscle group XIV.  The examiner should discuss the pertinent medical evidence of record, including the prior VA examination reports, especially the January 2011 examiner's statement that the findings on examination were consistent with the natural progression of the right anterior thigh injury documented during the Veteran's service including the effects on range of motion of the contiguous hip and knee joints which are expected to be affected by the injured quadriceps muscle and thereby partially destabilized.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the issues of entitlement to service connection for a right knee disability; an initial evaluation in excess of 10 percent for right hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); an initial evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5253, Thigh Impairment); an evaluation in excess of 10 percent for right hip limitation of flexion (Diagnostic Code 5252) prior to March 16, 2015, and a compensable evaluation from March 16, 2015, to include the propriety of the rating reduction; an evaluation in excess of 10 percent for left hip degenerative joint disease (Diagnostic Code 5252) prior to March 16, 2015, and a compensable evaluation from March 16, 2015, to include the propriety of the rating reduction; and a TDIU.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


